UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                         Chapter 7

KANWALDEEP SINGH KALSI,                                        Case No. 20-10330 (MG)

              Debtor.
Namrita Purewal,

                        Plaintiff,                             Adv. Pro. No. 21-01159 (MG)

         v.

Estate of Kanwaldeep Kalsi, The Trustee of the
Estate of Kanwaldeep Kalsi, Kanwaldeep Kalsi,

                        Defendants.


              ORDER DENYING APPLICATION FOR TEMPORARY RESTRAINING
                        ORDER OR PRELIMINARY INJUNCTION

         For the reasons stated on the record at the hearing held on July 8, 2021, on the Plaintiff’s

application for a temporary restraining order or preliminary injunction (Adv. Proc. 21-01159,

ECF Doc. # 4), the application is DENIED, and it is hereby,

         ORDERED, that the plaintiff’s name in the caption of Adv. Pro. No. 21-01159 will be

modified to Namrita Purewal.

IT IS SO ORDERED.
Dated: July 8, 2021
       New York, New York

                                               _____/s/ Martin Glenn_______
                                                      MARTIN GLENN
                                               United States Bankruptcy Judge
